Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 0 has been renumbered 1.
Misnumbered claim 1 has been renumbered 2.
Misnumbered claim 2 has been renumbered 3.
Misnumbered claim 3 has been renumbered 4.
Misnumbered claim 4 has been renumbered 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The term “attractive from any angle” in claim 3 is a relative term which renders the claim indefinite. The term “attractive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, "attractive from any angle" is being interpreted as flat and smooth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al (US 5615529 A).
Regarding claim 1, Johnson teaches the invention claimed, Hollow Plastic Garden Blocks,
comprising: a collection of five lightweight plastic blocks with different shapes and sizes (according to the invention, through the use of a plurality of hollow, plastic blocks, col 1, lines 46-47 and 14 and 15, on the other hand, shows border blocks according to the invention, 48, 50, that are of a curved length, different one from another, and of likewise differing radius, col 3-4, lines 66-2), which can be arranged to form garden structures such as walls, raised beds, or bed edging (and then employing various tongue-and groove interlocks extending from the left and right sides thereof to join with similar adjacent blocks--whether the blocks be linear or curved. As will also be seen, in those instances where it is desired to
construct a decorative fence of greater height, various courses of these blocks can be erected one atop
the other, col 1, lines 49-55), and then filled with vegetation to create living structures (As before, also,
these border blocks can each be filled with any desired material, and can be filled, for example, with dirt
where it is desired to plant flowers or similar such foliage as part of the decorative scheme for the trees
and/or shrubs being surrounded col 4, lines 19-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (AU 2011264410 B2) in view of Stutelberg et al (US 4057931 A).
Regarding claim 1, Ward teaches a collection of five (see fig 8, collection of blocks) lightweight 
blocks with different shapes and sizes (see figs 4 and 8, multiple shapes) which can be arranged to form garden structures such as walls (see fig 9) raised beds, or bed edging, and then filled with vegetation to create living structures (pots 22 filled with potting mix 10 and seed or seedling in former 30, see fig 3).
	Ward fails to teach the blocks being plastic.
	Stutelberg teaches plastic blocks for planting (the flower pot 10, molded of a suitable plastic material, see col 1, lines 48-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planting box of Ward to be plastic as taught by Stutelberg to ensure the box is sturdy enough to hold plants.

	Regarding claim 2, Ward teaches the block of claim 1 and each block having a completely open top (see figs 1, and 2), which allows for maximized planting area, and also facilitates easy filling and planting of each block, which can then be stacked or used to create garden structures (see fig 5 for stacking). 
	However, if for whatever reason applicant disagrees, then Stutelberg also teaches the block having an open top (interior opening, see fig 4) which allows for maximized planting area, and also facilitates easy filling and planting of each block, which can then be stacked or used to create garden structures (see fig 1 for stacking). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planters of Ward to have completely open tops as taught by Stutelberg in order to maximize the area available for planting. 

	Regarding claim 3, Ward teaches the block of claim 1 and each block having clean flat faces (side walls 66) that are attractive from any angle, with no extensions or indentations on the blocks to mar the appearance of corners or termination points (see picture 1) and allowing for complete freedom of design in the construction of straight line or curved structures.

	Regarding claim 4, Ward teaches the block of claim 1 and each block, when filled, becomes heavy and therefore gains structural stability, and therefore eliminates the need for spikes or connecting hardware.

	Regarding claim 5, Ward teaches the block of claim 1 and larger blocks in the collection have small protrusions, or feet, on the bottom to add stability to garden structures (see feet on bottom of blocks, ridge elements 70a, b, c and d). 

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. The arguments presented by the applicant are not persuasive as they pertain to the amended claims; there are no arguments regarding the rejection of the originally presented claim.  Additionally, there is a new grounds of rejection that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant art as they
pertain to similar stackable growing systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642